Case 2:18-cv-11174-BAF-SDD ECF No. 83, PageID.1070 Filed 07/18/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JESSIE BARRINGER,

       Plaintiff,                                             Civil Action No. 18-CV-11174

vs.                                                           HON. BERNARD A. FRIEDMAN

KRISTIN WHITWORTH,
BRENDA CARLSON, and
JANETTE PARKER,

      Defendants.
______________________/

                                    ORDER OF DISMISSAL

               On February 22, 2019, the Court granted plaintiff’s counsel’s motion to withdraw and

ordered plaintiff to “retain new counsel within thirty (30) days of the date of this order or proceed

without counsel.” More than thirty days have elapsed, and plaintiff has neither obtained new

counsel nor provided the Court with contact information where plaintiff may be reached.

Accordingly, the complaint is dismissed pursuant to Fed. R. Civ. P. 41(b) for plaintiff’s failure to

follow the Court’s February 22 order and for lack of prosecution.

               SO ORDERED.


                                      s/Bernard A. Friedman
Dated: July 18, 2019                  BERNARD A. FRIEDMAN
       Detroit, Michigan              SENIOR UNITED STATES DISTRICT JUDGE
Case 2:18-cv-11174-BAF-SDD ECF No. 83, PageID.1071 Filed 07/18/19 Page 2 of 2


                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on July 18, 2019.

 Brenda Carlson                                       s/Johnetta M. Curry-Williams
 9173 E CD Ave.                                       Case Manager
 Richland, MI 49083

 Janette Parket
 939 George St.
 Jackson, MI 49202
